PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Nabi, et al. 
Application No. 16/436,426
Filed: 10 Jun 2019
For: Secure, Customizable and Efficient System for Charitable Organization
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) filed April 7, 2022, supplemented on April 29, 2022 and May 4, 20221, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on January 22, 2021.  This Office action set a shortened statutory period for reply of three months.  No extension of time under 37 CFR 1.136(a) was obtained, accordingly, the application became abandoned by operation of law on April 23, 2021.  The Office mailed a Notice of Abandonment on August 3, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment in response to the Examiner’s Office action; (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay.  


Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	




The application is being forwarded to Group Art Unit 3649 for consideration of the Amendment filed on April 7, 2022.  






/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 Any request for reconsideration must have been submitted within TWO (2) MONTHS from date of the decision mailed December 16, 2021.  However, petitioner has submitted a three (3) months extension of time on April 29, 2022, and supplemented on May 4, 2022.  As a result, the present renewed petition is considered as being timely filed